Title: To Thomas Jefferson from United States Senate, 25 March 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.March 25. 1808.
                  
                  Resolved,
                  That the President of the United States be requested to cause the secretary of the Treasury to lay before the Senate such documents and papers, or other information, as are in his possession, or have come to his knowledge relative to any attempts which have been made to give circulation and credit to the Detroit Bank notes, since the law of the territory for establishing the said Bank was rejected by Congress: and whether he has any knowledge of any attempt made by Governor Hull, or any other person to pay off the militia of that territory since they have been called into actual service by the President of the United States, in that paper.    And if payment has been made in such paper, whether such payment was made by order, or under the direction of Governor Hull; and whether the receipt of such paper was or was not optional with the militia to receive the same or specie. 
                  Attest,
                  
                     Sam A. Otis Secretary.
                  
               